PER CURIAM.
Tew, suing solely in his capacity as an ad valorem taxpayer, filed a complaint challenging the use of Dade County School Board funds for the public education of recently arrived “refugee” children. Because no constitutional or statutory provision expressly forbids such expenditures, we agree with the trial court which, in dismissing the cause with prejudice, held that the plaintiff-appellant did not have standing to maintain the action. Rickman v. Whitehurst, 73 Fla. 152, 74 So. 205 (1917); Paul v. Blake, 376 So.2d 256 (Fla. 3d DCA 1979).
Affirmed.